Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
Claim 1,4 are amended and claims 2,5 are cancelled.  Claims 7-10 are added.    Claims 1,3-4,6-10 are pending.
The previous 103 rejection is withdrawn.
Claim Rejections - 35 USC § 103
Claims 1,3-4,6-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ( 2006/0292269) in view of Kawai ( 2014/0087052) and Jp2013159730.
For claim 1, Yamada discloses a fat-processed starch comprising a starch and .003-10 parts of oil composition.  The oil composition includes antioxidant such as tea extract.  The fat includes oils such as soybean oil, safflower oil, canola oil etc..  For claim 3, the starch includes tapioca starch.  For claim 7, the fat-processed starch is aged.  For claim 10, the fat composition coats at least part of surfaces of starch particles in the fat-processed starch.
For claim 4, Yamada discloses a method for producing a fat-processed starch comprising the step of adding .003-10 parts of oil composition to a starch.  The oil composition comprises antioxidant such as tea extract.  For claim 6, the starch includes tapioca starch.  For claim 8, Yamada discloses mixing the oil composition and the starch to give a mixture.  For claim 9, Yamada discloses aging the mixture at 
( see paragraphs 0013-0015,0020,0021,0022,0023,0024)
Yamada does not disclose the iodine value and amount of polyphenol as in claims 1,4
 Kawai discloses oil or fat-processed starch and method of making the starch. The edible oil or fat has iodine value equal to or larger than 140 .  Kawai discloses oil having higher iodine value improves the eating-texture of the food containing the fat-processed starch  ( see paragraphs 0019,0023,0042,0046,0048)
Jp2013159730 discloses an oil-soluble antioxidant to be added to edible fats and oil in amount of .01-10%.  The antioxidant is catechin which is a natural product obtained from tea extract.  The oil-soluble natural antioxidant can be added to edible fats and oils such as soybean oil, safflower oil, sunflower oil, grape seed oil etc..  ( see abstract, paragraphs 0001-0002,0014,0035,0037)
Yamada discloses some of the same types of oil as disclosed in the instant specification and in Kawai.  Thus, it is obvious the oil composition has the iodine value as claimed.  Furthermore, Kawai discloses the benefit of using oil having higher iodine value in fat-processed starch.  Yamada discloses adding tea extract which contains polyphenol.  It would have been obvious to one skilled in the art to follow the guideline of the amount of antioxidant added to the oil as in Jp2013159730.
Response to Arguments
Applicant’s arguments  and the affidavit with respect to claim(s) 11/09/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 20, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793